 

 

Exhibit 10.7

 

AIR METHODS CORPORATION
2015 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

(Incentive Stock Option)

 

THIS STOCK OPTION AGREEMENT is made and entered into as of _____________, by and
between AIR METHODS CORPORATION (the “Company”) and _____________ (the
“Optionee”) (together, the “Parties”).

 

Recitals

 

I.           On May 20, 2015, the stockholders of the Company approved the
Company’s 2015 Equity Incentive Plan (the “Plan”), which provides that
employees, non-employee directors and consultants of the Company and its
Subsidiaries may receive options to purchase Common Stock of the Company.
Capitalized terms that are not defined herein shall have the meanings set forth
in the Plan.

 

II.         The Plan permits the granting of incentive stock options, which
conform to the requirements of Section 422 of the United States Internal Revenue
Code of 1986, as amended (the “Code”), and non-incentive stock options, which do
not qualify as incentive stock options under that Section.

 

III.        The Optionee has been selected to receive an incentive stock option
pursuant to the Plan. To the extent that the Fair Market Value (determined on
the Grant Date (as defined below)) of the shares of Common Stock with respect to
which incentive stock options are exercisable for the first time by the Optionee
during any calendar year (under all equity compensation plans of the Company)
exceeds $100,000, the option or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
non-incentive stock options.

 

IV.        The Optionee is desirous of obtaining the stock option on the terms
and conditions herein contained.

 

Agreement

 

IT IS THEREFORE agreed by and between the Parties, for and in consideration of
the premises and the mutual covenants herein contained and for other good and
valuable consideration, as follows:

 

1.          Grant of Option. The Company has granted to the Optionee, on
_____________ (the “Grant Date”), an option to purchase _____________ shares of
Common Stock of the Company (the “Option”) upon the terms and conditions herein
set forth and subject to the terms and conditions of the Plan. The Option is
granted as a matter of separate agreement, and not in lieu of any regular or
special compensation for services.

 

   

 

 

2.          Exercise Price. The exercise price of the Option is $_____ per
share, which is not less than the Fair Market Value of a share of Common Stock
on the date the Option was granted as specified in paragraph 1.

 

3.          Term. Unless sooner terminated or modified under the provisions of
this Agreement, the Option shall continue and shall automatically expire at
midnight on _____________, the ___ anniversary of the Option grant.

 

4.          Vesting Schedule. The Option may be exercised by the Optionee to
purchase the total number of shares specified in paragraph 1 in accordance with
the following vesting schedule, provided the Optionee remains in the continuous
service of the Company from the Grant Date through the vesting dates set forth
below: (i) 1/3rd vesting on _____________, (ii) 1/3rd vesting on _____________,
and (iii) 1/3rd vesting on _____________.

 

The Optionee need not exercise any part of the Option when it becomes
exercisable, but may accrue the fractional increments described above and
exercise them in any later period, prior to expiration of the Option.

 

5.          Termination of Service.1 If the Optionee’s employment with the
Company or a Subsidiary terminates for any reason other than the Optionee’s
disability (as defined in Section 22(e)(3) of the Code), the Option, to the
extent then exercisable as provided in paragraph 4, shall remain exercisable
after the termination of the Optionee’s employment for a period of three months.
If the Optionee’s employment is terminated because of the Optionee’s disability,
the Option, to the extent then exercisable as provided in paragraph 4, shall
remain exercisable after the termination of the Optionee’s employment for a
period of twelve months. If the Option is not exercised during the applicable
period, it shall be deemed to have been forfeited and of no further force or
effect. Any portion of the Option that is not vested and exercisable as of the
date Optionee terminates employment shall expire and cease to be outstanding as
of the date of such employment termination.

 

6.          Exercise upon Death; Option Not Transferable. In the event of the
Optionee’s death, the Option may be exercised by the personal representative of
the Optionee’s estate or, if no personal representative has been appointed, by
the successor or successors in interest determined under the Optionee’s will or
under the applicable laws of descent and distribution. The Option may not be
transferred, assigned, encumbered or alienated in any way, and any attempt to do
so shall render the Option and any unexercised portion thereof, at the
discretion of the Company, null and void and unenforceable by the Optionee.

 

7.          Exercise. The Option may be exercised in whole or in part by
delivering to the Company written notice of exercise together with payment in
full for the shares being purchased upon such exercise. Prior to the exercise of
any part of the Option, the Optionee shall have a Form B reviewed and approved
by the Company’s General Counsel. A copy of the Form B is attached to the
Company’s Insider Trading Policy.

 

 

1 NTD: Is the optionee entitled to accelerated vesting under any circumstances,
or do we prefer to keep that wholly at the discretion of the committee?

 

 2 

 

 

8.          Issuance of Shares. The Company will, upon receipt of said notice
and payment, issue or cause to be issued to the Optionee (or to the Optionee’s
personal representative or other person entitled thereto) a stock certificate
for the number of shares purchased thereby, or electronically deliver such
shares to an account designated by the Optionee. The Optionee may designate a
member of the Optionee’s immediate family as a co-owner of the said shares.

 

9.          Securities Law Compliance. The Company may, in its discretion, file
and maintain effective with the Securities and Exchange Commission a
Registration Statement on Form S-8 under the Securities Act of 1933, as amended
(the “Act”), covering the sale of the optioned shares to Optionee upon exercise
of the Option. If, at the time of exercise, the Company does not have an
effective Registration Statement on file covering the sale of the optioned
shares, the Optionee represents and agrees that: (i) the Option shall not be
exercisable unless the purchase of optioned shares upon the exercise of the
Option is pursuant to an applicable effective registration statement under the
Act, or unless in the opinion of counsel for the Company, the proposed purchase
of such optioned shares would be exempt from the registration requirements of
the Act, and from the qualification requirements of any state securities law;
(ii) upon exercise of the Option, the Optionee will acquire the optioned shares
for the Optionee’s own account for investment purposes and not with any intent
or view to any distribution, resale or other disposition of the optioned shares;
(iii) the Optionee will not sell or transfer the optioned shares, unless they
are registered under the Act, except in a transaction that is exempt from
registration under the Act, and each certificate issued to represent any of the
optioned shares shall bear a legend calling attention to the foregoing
restrictions and agreements. The Company may require, as a condition of the
exercise of the Option, that the Optionee sign such further representations and
agreements as it reasonably determines to be necessary or appropriate to assure
and to evidence compliance with the requirements of the Act.

 

10.        Change in Control. [As provided in Section 7.2 of the Plan,]2 in the
event of a Change in Control, any unvested Option held by the Optionee shall
become fully vested.

 

11.        Employment Affirmation; No Employment Rights. In consideration of the
granting by the Company of the Option, the Optionee hereby affirms that the
Optionee has a present intention to remain in the employ and service of the
Company for the period that this Option continues. This affirmation, however,
shall confer no right on the Optionee to continue in the employ of the Company,
nor interfere in any way with the right of the Company to discharge the Optionee
at any time for any reason whatsoever, with or without cause.

 

12.        No Stockholder Rights, The Optionee shall have no rights as a
stockholder with respect to the shares of Common Stock which may be purchased
pursuant to the Option until such shares are issued to the Optionee.

 

 

2 NTD: The Plan only requires accelerated vesting upon a CIC if the option is
NOT assumed by a successor. If the option is assumed by a successor, then there
is no automatic accelerated vesting. Is this provision intended to override that
and provide for full and automatic accelerated vesting upon a CIC? If so, we
would modify the language to remove the language in parentheses.

 

 3 

 

 

13.         Governing Law. This Agreement is entered into and shall be governed
by, construed and enforced in accordance with the laws of the State of Delaware.

 

14.         Plan Incorporated. The terms and conditions contained in the Plan,
as it may be amended from time to time hereafter, are incorporated into and made
a part of this Agreement by reference, as if the same were set forth herein in
full, and all provisions of the Option are made subject to any and all terms of
the Plan.

 

IN WITNESS WHEREOF, the parties have hereunto affixed their signatures in
acknowledgment and acceptance of the above terms and conditions on the date
first above set forth.

 

  AIR METHODS CORPORATION         By:     Name:   Title:           Name:  

 



 4 

 